DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 
The Information Disclosure Statement(s) submitted by applicant on 07/02/2020 and 07/14/2021 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance for claim(s) 1 is that applicant's claimed invention includes a rendering apparatus and a valve located between the heat exchanger and the rendering zone; a temperature sensor located in the rendering zone to detect a temperature in the rendering zone; and a control module to adjust a temperature of the rendering zone by controlling an aperture of the valve using a feedback signal received from the temperature sensor. It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes the claim(s) allowable over the prior art.
The primary reason for allowance for claim(s) 13 is that applicant's claimed invention includes a method and adjusting a temperature of the rendering zone using a 
The primary reason for allowance for claim(s) 15 is that applicant's claimed invention includes a non-transitory computer readable storage medium to adjust a temperature of a rendering zone using heated air generated using a heat exchanger coupled to an exhaust of a curing module using a feedback signal received from a temperature sensor located in the rendering zone; and operate a by-pass valve located between the heat exchanger and the rendering zone to release excess heat before it is re-distributed to the rendering zone.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes the claim(s) allowable over the prior art.
United States patent publication number 20030206820 to Keicher et al. discloses a high-efficiency heat transfer engineered within a solid structure by incorporating other solid materials with diverse indexes. However, the prior art fails to disclose the above limitation(s). 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached at (571) 272- 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W THIES/Primary Examiner, Art Unit 2853